—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 12, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court erred in refusing to dismiss a prospective juror for cause when that juror did not unequivocally state that he would not be influenced by his feelings and would render an impartial verdict (see, People v Blyden, 55 NY2d 73, 78). Because the defense counsel then exercised a peremptory challenge against that prospective juror, and eventually exhausted his allotment of peremptory challenges, the defendant’s conviction must be reversed (see, People v Torpey, 63 NY2d 361; People v Hewitt, 189 AD2d 781). O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.